United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 2, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10648
                         Summary Calendar


SABAH A. RAHIM,

                                    Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, Commissioner of Social Security
Administration,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-207-Y
                      --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Sabah A. Rahim appeals the district court’s affirmance of

the Commissioner’s denial of his claim for Supplemental Security

Income benefits.   Rahim contends that the Commissioner erred by

finding (1) that he was not disabled during the relevant period

and (2) that such a finding is improper without the

Commissioner’s discussing in the written decision six evidentiary

factors set forth in Loza v. Apfel, 219 F.3d 378 (5th Cir. 2000).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10648
                                -2-

     Based on our review of the record, we conclude that the

Commissioner’s decision regarding Rahim’s complaints of pain and

the severity of his impairments is supported by substantial

evidence.   The record also shows that the Administrative Law

Judge fully developed the record and considered all of the

medical evidence under the appropriate standard before rendering

his decision, which the Commissioner adopted.   See Stone v.

Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985).

     AFFIRMED.